PER CURIAM.
Chuck Williams appeals the denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). In his rule 3.800(a) motion, Williams alleges that he is entitled to relief under the supreme court’s decision in Heggs v. State, 759 So.2d 620 (Fla.2000). We affirm the trial court’s orders in all respects. However, we write this short opinion for two reasons.
When the State responded to the trial court’s order to show cause, it attached as an exhibit a copy of a 1995 guidelines scoresheet, which it modified with handwritten notations to be a 1994 guidelines scoresheet. In this particular case, use of the modified 1995 guidelines scoresheet did not affect Williams’ sentence. Howev*1123er, we suggest that in the future, the State use the correct guidelines scoresheet.
Furthermore, in his initial brief, Williams raised additional claims'which he failed to raise in his motion to correct illegal sentence filed in the trial court. We point out that because Williams did not include these claims in his motion filed in the trial court, we cannot address these issues on appeal.
Affirmed.
FULMER, A.C.J., and GREEN and SALCINES, JJ., Concur.